DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, the recitations “substantially rigid”, “substantially flexible”, “substantially straight”, “resilient”, “stiffness” render the claims indefinite because the recitations are deemed relative terms and are not further defined by the disclosure. It is unclear what it means to be “substantially rigid”. If something is “substantially rigid” doesn’t the term then include something that is also partially flexible? How “rigid” must a material be to be “substantially rigid”? Similarly, the same applies to “resilient” and “stiffness”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2017 101 003 A1 to Niederbrucker.


    PNG
    media_image1.png
    376
    384
    media_image1.png
    Greyscale


Regarding claim 1, Niederbrucker discloses a press-fit window insert configured to provide secondary protection to an existing window, the window insert comprising: a carrier (See Figure above) comprising a substantially rigid framework (See Figure above) having a first channel (See Figure above) and a second channel (See Figure above) within the framework, the first channel and the second channel each being configured to securely accept one or more attachments (See Figure above); a fin (See Figure above) extending from the carrier, the fin comprising a substantially flexible blade (See Figure above) extending from a base portion of the fin, the base portion (See Figure above) of the fin being configured to interlock the fin to the carrier; and a fastening clip (See Figure above), the fastening clip comprising a substantially rigid brim extending from a base portion of the fastening clip, the base portion of the fastening clip being configured to interlock the fastening clip to the carrier.  
Regarding claim 5, in which the base portion of the fin includes an arrowhead tip (See Figure above) configured to extend into the first channel through a slot in the carrier to interlock the fin to the carrier.  
Regarding claim 7, in which the arrowhead tip is enlarged, the enlarged arrowhead tip being small enough to fit within the first channel, the enlarged arrowhead tip being too large to be pressed through the slot and into the first channel (See Figure above).
Regarding claim 8, in which the blade of the fin is substantially straight in an unstressed condition (member engaging panel is generally straight).  
Regarding claim 9, in which the blade of the fin is pre-bent in unstressed condition (member is formed with surface indentations creating bends).  
Regarding claim 10, in which the base portion of the fastening clip includes a pair of resilient prongs (55a, 55b, see figure 3) configured to interlock the fastening clip to the carrier.  
Regarding claim 11, the base portion of the fastening clip further including a bridge (solid portion connecting 55a and 55b) spanning between the pair of resilient prongs, the bridge configured to provide stiffness to the pair of prongs.  
Regarding claim 15, further comprising a pull ring (7) configured to facilitate removal of the window insert from a window frame (ring aides in holding the system in place and therefore can be used to remove the system).  

Claim(s) 1-3 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,097,058 B2 to Saucier et al.

Regarding claim 1, Saucier et al. disclose a press-fit window insert configured to provide secondary protection to an existing window, the window insert comprising: a carrier (27, Fig.3A)) comprising a substantially rigid framework having a first channel (40) and a second channel (48, Fig.3A) within the framework, the first channel and the second channel each being configured to securely accept one or more attachments (See Figure 3A); a fin (39) extending from the carrier, the fin comprising a substantially flexible blade (thin elongated member will have flexibility) extending from a base portion of the fin (base portion inserted into 40), the base portion of the fin being configured to interlock the fin to the carrier (Fig.3A); and a fastening clip (45), the fastening clip comprising a substantially rigid brim (portion of 45 engaging panel 49) extending from a base portion of the fastening clip, the base portion of the fastening clip being configured to interlock the fastening clip to the carrier (inserted into 48).  
Regarding claim 2, further comprising a panel (43, 49) substantially surrounded by one or more segments of the carrier (extend along the perimeter), the fastening clip pinching an edge of a panel against a surface of the carrier (secures panel against 27).  
Regarding claim 3, in which the panel comprises glass (Saucier refers to the panel as a “glazing” but also recites a “glass retaining clip” thereby inferring that the glazing is glass).
Regarding claim 17, a press-fit window insert configured to provide secondary protection to an existing window, the window insert comprising: a carrier (27) comprising a substantially rigid framework having a channel (48) within the framework, the channel being configured to securely accept one or more attachments; and a fin clip (45) extending from the carrier, the fin clip comprising a substantially flexible blade (portion within 48) extending from a base portion of the fin clip, the base portion of the fin clip being configured to interlock the fin clip to the carrier (sits on carrier and blade extends into channel), the fin clip further comprising a substantially rigid brim (vertical portion of 45 engaging 43/49) extending from the base portion of the fin clip.  
Regarding claim 18, further comprising a panel (43/49) substantially surrounded by one or more segments of the carrier (extends around perimeter), the fin clip pinching an edge of a panel against a surface of the carrier (Fig.3A).  
Regarding claim 19, in which the panel comprises one of glass (Saucier refers to the panel as a “glazing” but also recites a “glass retaining clip” thereby inferring that the glazing is glass). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2017 101 003 A1 to Niederbrucker in view of US 8,966,839 B2 to Rebman et al.

Regarding claim 12, Niederbrucker does not disclose further comprising a corner flap configured to overlay a gap between a first fin and an adjacent, second fin at a corner of the window insert, the corner flap further configured to overlap a portion of the first fin and a portion of the second fin at the corner of the window insert.
Rebman et al. disclose a corner flap (10) configured to overlay a gap between a first fin (122, Fig.3) and an adjacent, second fin (122, Fig.3) at a corner of the window insert, the corner flap (10, 134, 134) further configured to overlap a portion of the first fin and a portion of the second fin at the corner of the window insert (overlaps portions of 122 and 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a corner flap as taught by Rebman so to ensure the side portions of the frame of Niederbrucker do not have exposed gaps and have a secure connection to one another.
Regarding claim 14, Niederbrucker does not disclose further comprising a corner piece to connect a first carrier section to an adjacent, second carrier section, the corner piece connecting the first carrier section to the second carrier section at an angle less than 180 degrees, the corner piece configured to slide into each of the first carrier section and the second carrier section.  
Rebman et al. disclose a corner piece (10) to connect a first carrier section to an adjacent, second carrier section (Fig.3), the corner piece connecting the first carrier section to the second carrier section at an angle less than 180 degrees (90 degrees, Fig.3), the corner piece configured to slide into each of the first carrier section and the second carrier section (section 102, Fig.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a corner flap as taught by Rebman so to ensure the side portions of the frame of Niederbrucker have a secure connection to one another.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,097,058 B2 to Saucier et al.

Regarding claim 4, Saucier et al. disclose adhesives used within the frame members, but does not specifically disclose further comprising adhesive to couple the panel to the carrier.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided an adhesive as taught by Saucier et al. to couple the panel and the carrier of Saucier et al. to ensure that the panel stays in the desired position and prevents the panel from becoming loose even if the clips from the system are removed.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,097,058 B2 to Saucier et al. in view of CN 2009/61400 Y to Xie.

Regarding claim 16, Saucier et al. do not disclose a safety chain.
Xie discloses a safety chain (Fig.1) configured to interlock with the carrier (4 is attached to the window insert), the safety chain further configured to tether the window insert to a window frame (10 is secured to the window frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the carrier of Saucier et al. with safety chain of Xie so to prevent theft, break ins, etc. when the insert is secured within the window frame.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,097,058 B2 to Saucier et al. in view of US 8,966,839 B2 to Rebman et al.

Regarding claim 20, Saucier et al. do not disclose in which the base portion of the fin clip includes an arrowhead tip configured to extend into the channel through a slot in the carrier to interlock the fin clip to the carrier.
Rebman discloses in which the base portion of the fin clip (Fig.12) includes an arrowhead tip (514, Fig.12) configured to extend into the channel (510) through a slot in the carrier to interlock the fin clip to the carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the base portion of the fin clip of Saucier et al. with an arrowhead tip as taught by Rebman so to provide an interlocking means which would resist removal of the fin clip from the carrier. The addition of an arrowhead tip will further secure the fin clip in position to ensure the panel remains in position within the carrier.

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635